Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-4 and 6-21 were previously pending and subject to the non final office action mailed June 9th, 2021. In the Response, submitted September 2nd, 2021, claims 1, 3-4, 6-8, 10, 13-17, and 19-21 were amended, claim 11 was cancelled, claim 22 was added, and no new matter was added. Therefore, claims 1-4, 6-10, and 12-22 are currently pending and subject to the following final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on September 2nd, 2021, have been fully considered and each argument will be respectfully addressed in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 14-35 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-4 and 6-21 have been fully considered but are found not persuasive and are moot in view of the amended 35 U.S.C. § 101 rejection of claims 1-4, 6-10, and 12-22 that may be found starting on page 10 of this final office action. 
	On pages 14-15 of the Response, the Applicant argues that the subject matter of claim 1 is incapable of being practically performed in the human mind and notes that examples of claims not directed towards mental processes include calculating absolute positions of GPS receiver and training neural networks. On page 14 of the Response, the Applicant argues that “using a machine learning technique is an operation not practically capable of being performed in the human mind, analogous to training a neural network”. The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(C)). 

	On page 16 of the Response, the Applicant argues “the burden rests with the USPTO to establish that a given ‘additional element’ is ‘well-understood, routine, or conventional’ by comparison to an establish type of judicial exception” and that the record contains no such showing. The Examiner notes that “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?” (see MPEP 2106.05 (II)). Under the Step 2B analysis, the features for utilizing machine learning techniques are not considered to be well-understood, routine, and conventional function; but rather, they are merely considered to be additional elements that are generally linking the use of the abstract idea to a particular technological environment and mere instructions to apply the judicial exception using generic computer components. The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Although claim 1 recites the utilization of one or more machine learning techniques to perform the functions of the claimed invention, the claims do not reflect any features directed towards the actual training of a neural 
	
	On pages 16-20 of the Response, the Applicant submits various reasons as to how the claims amount to an improvement in computer related technology and integrate the abstract ideas into a practical application. On page 17 of the Response, the Applicant submits that the “claims are similarly directed to an improvement in computer related technology in the form of enabling a function previously not capable of being performed by computers. Moreover, as claimed the improved functionality solve the problem in a particular way, rather than simply claiming the desired outcome”. Further, on pages 16-17, the Applicant submits that the limitations of claim 1 solve a problem in a particular way; the problem being that “enormous opportunity and revenues remain out of reach for the average property owner” because of the level of personal management that is required by a property owner to take advantage of these opportunities/revenues is infeasible for the average person. The solution to this problem is reflected in the claims by the limitations directed towards determining a predictive schedule of a property owner using generically claimed computing tools (machine learning techniques), determining an availability status of a physical resource based on the predictive schedule, and offering access to the physical resource if it is determined to be available. Merely applying the functions for determining a predictive schedule to generic computing tools does not reflect an improvement to technology in 

	On page 19 of the Response, the Applicant submits “claim 1 has been amended In a manner believed to obviate the rejection […] claim 1 has been amended to require determining a 

	On pages 20-21 of the Response, the Applicant argues that the unsupervised machine learning techniques presented in claim 2 represent an inventive aspect and that “the Examiner’s characterization of unsupervised machine learning as an “additional element…generally linking the use of the abstract idea to a particular technological environment” […] does not refute the fact that machine learning, even recited at a high level of generality, is a limitation considered by the USPTO sufficient to overcome characterization of claims as directed to a mental process”. The Examiner notes “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)). Claim 2 merely recites the use of unsupervised machine learning techniques for determining a predictive schedule at a high level of generality such that it may be considered to be an additional element that is generally linking the abstract idea (determining a predictive schedule by analyzing information) to a particular field of use and applying the judicial exception using generic computing tools. Since the use of the unsupervised machine learning techniques are recited at such a high level of generality, claim 2 may still be 

	On page 21, the Applicant notes “the responsive remarks regarding the rejection of claim 1 concede that using machine learning is not well-understood, routine, or conventionally activity […] Accordingly, Applicant respectfully maintains claims 2 recites “significantly more” than the alleged judicial exception”. As discussed above, although the machine learning techniques  (including the unsupervised machine learning technique) are not considered to be well-understood, routine, or conventional activity, the machine learning techniques are considered to be recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components and are further considered to merely be generally linking the use of the abstract idea (determining predictive schedules based on collected information) to a particular technical field. The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).Thus, the incorporation of a generic computing tool (the machine learning model) recited at a high level to apply the judicial exception does not integrate the abstract idea into a practical application and cannot be considered an additional element that amounts to or qualifies as “significantly more” under the Step 2B analysis  (See MPEP 2106.05(I)(A)).  

	On pages 21-27 of the Response, the Applicant submits arguments for claims 8-11 and 13-14 that are substantially similar to the arguments set forth on pages 14-20 of the Response 

	On pages 27-28 of the Response, the Applicant submits arguments for claim 9 that are substantially similar to the arguments set forth on pages 20-21 of the Response with regard to claim 2. Thus, the response to arguments set forth above by the Examiner with respect to pages 20-21 of the Response are entirely relevant to the arguments set forth on pages 27-28 of the Response.  

	On pages 28-34 of the Response, the Applicant submits arguments for claims 15-20 that are substantially similar to the arguments set forth on pages 14-20 of the Response with regard to claims 1-4 and 6-7. Thus, the response to arguments set forth above by the Examiner with respect to pages 14-20 of the Response are entirely relevant to the arguments set forth on pages 28-34 of the Response.  

	On pages 34-35 of the Response, the Applicant submits arguments for claim 16 that are substantially similar to the arguments set forth on pages 20-21 of the Response with regard to claim 2. Thus, the response to arguments set forth above by the Examiner with respect to pages 20-21 of the Response are entirely relevant to the arguments set forth on pages 34-35 of the Response.  

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 35-39 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-4 and 6-21 have been fully considered but are moot in view of the 
	On pages 35-39 of the Response, the Applicant submits that claims 1, 8, and 15 have “been amended to further differentiate the claim[s] from the cited references” (see page 35) and that “none of the art of record in any combination teaches or suggests the unique combination of features claimed”(see page 35). In particular, the Applicant argues that none of the art of record teaches or suggests the features recited in independent claims 1, 8, and 15 for “determining a predictive schedule of a property owner using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information […] and global positioning system (GPS) information […]”. The Examiner respectfully disagrees that the prior art of record, namely Adams (U.S. Publication No. 2013/0159115), does not teach these features. Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event) by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user. Further, whenever a user takes action on or off a social networking system, the user’s actions are recorded in a log with a time stamp. Periodically and after a particular amount of time, the data log becomes populated with the user’s actions which are analyzed by the machine learning model to identify trends and events associated with the user (see ¶ [0039], ¶ [0042]- ¶ [0043], ¶ [0052]); equivalent to determining a predictive schedule of a user using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the user.
	Further, on pages 35-39 of the Response, the Applicant argues that the rejection of the independent claims and any claims depending from the independent claims are deemed improper 
	
	On pages 39-of the Response, the Applicant submits “one or more new claims have been added, and one or more claims have been amended in a manner believed to further vary and define the scope of the instant inventive concepts”. In view of the newly added claims and amendments to the claims, an amended U.S.C. § 103 rejection may be found starting on page 26 of this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-4, 6-7 and 21-22 are directed to a method (i.e. a process), claims 8-10 and 12-14 is directed to a computer-readable storage medium (i.e. a manufacture), and claims 15-20 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-4, 6-10, and 12-22 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. In particular, the functions being performed by the independent claims 1, 8, and 15 are concepts relating to collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).
	
	Claim 1 recites, in part:
Determining a predictive schedule of a property owner […] analyze information according to a time period analysis technique and/or time series analysis technique, the information comprising social media information corresponding to the property owner and global positioning system (GPS) information corresponding to the property owner. 
	This limitation, in part, recites concepts of mental processes. In particular, the feature for determining a predictive schedule of a property owner by analyzing information according to a time period analysis technique and/or time series analysis technique, the information comprising social media information and GPS information corresponding to the property owner recites concepts of observation, collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). One of ordinary skill in the art would recognize that the claimed feature directed to determining a predictive schedule by analyzing GPS information is recited at a high level of generality such that it could be practically performed in the human mind by, for example, merely collecting known GPS information (such as historical GPS information) corresponding to 
 
Determining, based on the predictive schedule, an availability status of one or more physical resources at a particular point in time, the one or more physical resources being owned by the property owner;
	This limitation, in part, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Offering access to the one or more physical resources in accordance with availability status thereof. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including marketing/sales activity and business relations (see MPEP 2106.04 (a)(2)(II)).

Wherein the predictive schedule and the availability status of the physical resources are each determined without relying on any physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	The features directed towards determining a predictive schedule without relying on any physical sensor tracking, reporting, or observing the availability of the physical resource is considered to be directed towards a mental process because, as discussed above, the predictive schedule may be determined based on analyzing social media and GPS location information in a manner that is analogous to human mental steps. In particular, the limitations directed to determining a predictive schedule recite concepts of collecting information (social media/location 

	Claim 2-4, 6-7, and 21 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite additional abstract ideas. 

	Claim 3, as drafted, recites limitations directed to observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work. Claim 3 recites, in part, “wherein the information further comprises a work schedule of the property owner and a travel schedule of the property owner”. The features for collecting the recited information is recited in a manner that a human performing mental steps would be capable of performing the limitation. 

	Claim 4 recites, in part, “wherein the information further comprises input from the property owner, the input comprising information regarding access to one or more services related to the one or more physical resources.” This limitation, in part, recites concepts of collecting information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

	Claim 6 recites, in part, “modifying the offered access to the one or more physical resources based on feedback from the property owner; wherein the feedback from the property owner comprises a confirmation, a negation, and/or a modification of an availability window 

	Claim 7 recites, in part, “registering the one or more physical resources owned by the property owner; and validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises comparing one or more publicly accessible maps with information provided by the property owner during the registering and ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location based at least in part on the comparison”. This limitation, as drafted, recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including business relations (see MPEP 2106.04 (a)(2)(II)).

	Claim 21 recites, in part:
Determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more reservation systems managing a reservation by one or more potential customers of the one or more physical resources; a schedules of public events occurring within a given proximity of the one or more physical resources; a municipality governing restrictions on property use.
	This limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

Modifying the offered access to the one or more physical resources wherein modifying the offered access comprises: canceling an availability window associated with the one or more physical resources in response to determining an overlapping engagement or other P201704167US01/TUC1P429- 3 -event requires the property owner have access to the one or more physical resources during the availability window; 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including marketing/sales activity and business relations (see MPEP 2106.04 (a)(2)(II)). Further, this limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

Registering the one or more physical resources owned by the property owner; Validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises comparing one or more publicly accessible maps with information provided by the property owner during the registering and ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location based at least in part on the comparison;


Calculating a distance between a physical location of one or more potential customers and the one or more physical resources; Determining whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceeds the availability window of the one or more physical resource;  
	This limitation, as drafted, recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work.

In response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the availability window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers;
	This limitation, as drafted, recites concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions including business relations (see MPEP 2106.04 (a)(2)(II)).

Wherein the information further comprises input collected or received from one or more sources selected from the group consisting of; one or more reservation systems managing a reservation by the one or more potential customers of the one or more physical resources; a schedules of public events occurring within a given proximity of the one or more physical resources; a municipality governing restrictions on property use.
	This limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

Wherein the information […] to analyze further comprises; a work schedule of the property owner, a travel schedule of the property owner, and/or information regarding access to one or more charging stations for the electric vehicle. 
	This limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

	Claim 22, in part, recites “wherein the information regarding access to the one or more services related to the one or more physical resources comprises information regarding access to one or more charging stations for the electric vehicle”. This limitation is directed towards collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106(a)(2)(III)). 

	
Claim 8 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 8 recites the same abstract ideas as discussed above with respect to claim 1.  

	Claim 9-14 recite the same abstract ideas as claim 8 by virtue of dependence. Further, the following claims further recite additional abstract ideas. 

	Claim 10, as drafted, recites limitations directed to observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work. Claim 3 recites, in part, “wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by the property owner of the one or more physical resources, a database tracking financial activity of the property owner, a schedule of public events occurring within a given proximity of the property owner, and a municipality governing restrictions on property use”. These features are directed towards collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work. 

	Claim 12 recites, in part, “calculate a distance between a physical location of one or more potential customers and the one or more physical resources; Determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources.” This limitation, as drafted, recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work. Further, claim 12 recites, in part, “in response to determining the amount of time require for the one or more potential customers to arrive at the one more  This limitation, as drafted, recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions.

	Claim 13 recites limitations that are substantially similar to those of claim 6. Thus, claim 13 recites the same abstract ideas as claim 6 as set forth above.

	Claim 14 recites limitations that are substantially similar to those of claim 7. Thus, claim 14 recites the same abstract ideas as claim 7 as set forth above. 
 
	 Claim 15 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, claim 15 recites the same abstract ideas as discussed above with respect to claim 15.  

	Claims 16-20 recite the same abstract ideas as claim 15 by virtue of dependence. Further, the following claims further recite additional abstract ideas. 

	Claim 16 recites, in part, “wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of: one or more reservation systems managing a reservation by the property owner of a physical resource, location, and/or service, a schedule of public events occurring within a given proximity of the property owner, and a municipality governing restriction on property”. The collecting of information 

	Claim 17 recites, in part, “determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more potential customers; one or more reservation systems managing a reservation by the one or more potential customers of the one or more physical resources; a schedules of public events occurring within a given proximity of the one or more physical resources; a municipality governing restrictions on property use.” This limitation, in part, recites concepts of observation, collecting information, evaluating information, organizing information, analyzing information, and displaying results of the collection and analysis in a manner that is analogous to human mental work.

	Claim 18 recites limitations that are substantially similar to those of claim 12. Thus, claim 18 recites the same abstract ideas as claim 12 as set forth above. 

	Claim 19 recites limitations that are substantially similar to those of claim 6. Thus, claim 19 recites the same abstract ideas as claim 6 as set forth above.

	Claim 20 recites limitations that are substantially similar to those of claim 7. Thus, claim 20 recites the same abstract ideas as claim 7 as set forth above. 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	
	Claims 1-4, 6-7, and 21-22 recite the additional element of a computer for implementing the claimed method, a machine learning technique configured to analyze information for determining a predictive schedule, and GPS. The computer and the utilization of machine learning techniques to perform the abstract idea is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of machine learning techniques and GPS to perform the abstract idea are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 2, 9, 16, and 21 recite the additional element of using at least one unsupervised machine learning technique to determine a predictive schedule. The utilization of unsupervised machine learning techniques to perform the abstract idea is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of an unsupervised machine learning techniques to perform the abstract idea is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

	Claims 10, 16-17, and 21 recite the additional element of a database, reservation system, transmitting information over a network (retrieving data from a database storage), and retrieving data from a memory. The database and reservation systems are recited at a high level of 
	
	Claims 8-14 recite the additional elements of a non-transitory computer readable storage medium, program instructions, a hardware processor, GPS, and a machine learning technique configured to analyze information for determining a predictive schedule. The computer readable storage medium, program instructions, hardware processor, and the machine learning techniques to perform the abstract idea are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of an unsupervised machine learning techniques and GPS to perform the abstract idea are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claims 15-20 recite the additional elements of a hardware processor, logic that is integrated with the processor, GPS, and a machine learning technique configured to analyze information for determining a predictive schedule. The hardware processor, logic integrated with the processor, and the machine learning techniques to perform the abstract idea are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the utilization of an unsupervised machine learning techniques and GPS to perform the abstract idea are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

Claims 21-22 recites the additional elements of an electric vehicle. The recitation of an electric vehicle as the physical resource is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
 
	Accordingly, the computer, hardware processor, logic integrated with the processor, computer-readable storage medium, machine learning techniques, unsupervised machine learning technique, devices, reservation system, GPS, database, electric vehicles, and features for transmitting data over a network and retrieving data from a memory do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-4 and 6-10, and 12-22 do not recite additional elements that integrate the judicial exception into a practical application. 


Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-4 and 6-10, and 12-22 are merely left with the computer, processor, logic integrated with the hardware processor, computer-readable storage medium, machine learning techniques, unsupervised machine techniques, devices, reservation system, GPS, database, electric vehicles, transmitting of data over a network, and retrieving data from a memory. Claims 1-4 and 6-10, and 12-22 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-4 and 6-10, and 12-22 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (receiving location information from a device and 
	Further, the computer, the machine learning techniques to perform the abstract idea, hardware processor, logic integrated with the processor, non-transitory computer-readable storage medium, reservation system, devices, and database, are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 

Furthermore, the GPS, electric vehicles, and utilization of machines learning techniques are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 1-4 and 6-10, and 12-22, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-4 and 6-10, and 12-22 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-4 and 6-10, and 12-22 are rejected under 35 U.S.C § 101. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 10, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams. 

	Regarding claim 1, 
	Zaid teaches the following:
	A computer implemented method for determining ad-hoc availability of physical resources and facilitating reservation thereof to improve management of the physical resources, the method comprising: (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]); (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]); “This streamlines the overall rental experience and increases convenience for the renter” (¶ [0054]). 	

Determining a […] schedule of a property owner […]; Determining, based on the […] schedule, an availability status of one or more physical resources being owned by the property owner; and (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]), (“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” ¶ [0012]). 

	Offering access to the one or more physical resources in accordance with availability status thereof. (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]), (“on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter […] and in response to the request for a vehicle rental, communicate a conditional rental offer (CRO) as a plurality of rental offers distributed to a plurality of owners”, ¶ [0029]), (“an on-demand third party asset rental platform further includes automatically approving the conditional rental offer for a first owner based on one or more parameters (e.g., based on […] date/time for the rental […] availability preferences, and/or other parameters).” (¶ [0033]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various 
	Thus, Zaid teaches that a third party asset rental platform receives user requests for an asset rental, communicates a conditional rental offer to an asset owner for permission to rent said asset to said requesting user, and may automatically approve the conditional rental offer for the asset owner with respect to availability parameters set forth by said asset owner; equivalent to offering access to the one or more physical resources in accordance with availability status thereof.
	Wherein the […] schedule and the availability of the physical resources are each determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	Zaid teaches (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
	Thus, Zaid teaches that a tentative schedule for the availability of an asset is determined by the asset owner input that indicates blocks of time when an asset it typically available or unavailable; equivalent to determining a predictive schedule and the availability of physical resources determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources.   

Zaid teaches that an asset owner may not know exactly when an asset will be available for rental in advance and may merely provide the third party asset rental platform with an indication that said owner’s asset is typically available for rental during particular blocks of time, Zaid does not explicitly teach determining a predictive schedule. However, Abhyanker teaches the following:

	Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner […] Determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner;
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). Further, Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network […] a financial account of the owner of the driverless vehicle is credited with the payment of the renter of the driverless vehicle in the threshold radial distance from the driverless vehicle when the driverless vehicle is predictable at the non-transitory location for a predictably available period of time” (¶ [0004]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self 240) to calculate a predictably idle window of time for Hobbie […] John may describe how much he is willing to rent Hobbie for when Hobbie is idle” (¶ [0457]). 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the driverless vehicle to a car social network, where the driverless vehicle may use an algorithm to calculate a predictable time window where the owner is not using the vehicle (such as a predictable idle time when the owner is working) and transmit this predictable idle time to the car social network, such that the system may then determine that the driverless vehicle may be rented to other individuals during this predictable idle time window (equivalent to determining a predictive schedule of a property owner by analyzing information comprising social media information corresponding to the property owner and determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle that is registered in a car social network, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Further, Zaid in view of Abhyanker does not explicitly teach a feature for determining a predictive schedule using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the property owner. However, Adams teaches the following:

	Determining a predictive schedule […] using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information […] and global positioning system (GPS) information corresponding to the property owner;
	Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “social networking system logs actions taken by its users in the real world by observing qualifying actions and populating the data log 160 […] The social networking system thus tracks real-world actions such as this purchase in the data log 160” (¶ [0039]); “real-world actions that may be tracked involves the user's location. A user may configure 170 computes the probability of a user undergoing an event using a machine learning model […] the machine learning model of the event prediction engine 170 is trained using the data logs 106 retrieved for each user […] The machine learning model can use several data points within the retrieved data as variables to generate a predictive algorithm” (¶ [0053]); “When a user takes an action on or off the social networking system, the action is recorded in the data log 160 […] the social networking system maintains the data log 160 as a database of entries […] an entry comprises  […] Time: a timestamp of when the action occurred” (¶ [0042]- ¶ [0043]); “After an amount of time, the data log 160 will become populated with a number of entries that describe actions taken by and communication associated with the users of the social networking system […] data log 160 thus contains a very rich set of data about the actions of the users, and can be analyzed and filtered to identify trends and relationships in the actions of the users […] the data log 160 can be analyzed to identify key words indicative of an event associated with the user 102” (¶ [0052]). 
	Thus, Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event) by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user. Further, whenever a user takes action on or off a social networking system, the user’s actions are recorded in a log with a time stamp. Periodically and after an amount of time, the data log becomes populated with the user’s actions which are analyzed by the machine learning model to identify trends and events associated with the user; equivalent to determining a predictive schedule of a user using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the user. 
Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting upcoming events associated with a user by analyzing social media and GPS information associated with the user according to a time period analysis technique, as taught by Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based on a predictable behavior algorithm. One of ordinary skill in the art would have been motivated to incorporate the teachings of Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Regarding claim 3, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid does not explicitly teach, however Abhyanker does teach, the following: 
	Wherein the information further comprises a work schedule of the property owner and a travel schedule of the property owner.
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the driverless vehicle to a car social network, where the driverless vehicle may use an algorithm to calculate a predictable time window where the owner is not using the vehicle (such as a predictable idle time when the owner is working or on vacation) and transmit this predictable idle time to the car social network, such that the system may then determine that the driverless vehicle may be rented to other individuals during this predictable idle time window; equivalent to wherein the information further comprises a work schedule of the property owner and a travel schedule of the property owner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle (such as a predicted work and vacation idle time) that is registered in a car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Regarding claim 4, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following: 
	Wherein the information further comprises input from the property owner, the input comprising information regarding access to one or more services related to the one or more physical resources. 
	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]); “renter can accept the counter offer for the renter with the alternative date time interval resulting in a vehicle rental acceptance […] counter offer information, such as a location for picking up the vehicle and/or returning the vehicle and/or other vehicle rental terms” (¶ [0085]).
	Thus, Zaid teaches that an owner may communicate a response that indicates an acceptance, a counter offer, or rejections for utilizing (such as driving) the owner’s rentable asset (equivalent to a service related to the physical resource). This counter offer information may indicate an alternative date time interval; equivalent to input from a property owner comprising information regarding access to one or more services related to the one or more physical resources. 

	Regarding claim 8, 
	Zaid teaches the following:
	A computer program product for determining ad-hoc availability of physical resources and facilitating reservation thereof to improve management of physical resources, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a hardware processor to cause the processor to: (“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” ¶ [0012]), (“This streamlines the overall rental experience and increases convenience for the renter” ¶ [0054]).

	Determine, using the processor,  a […] schedule of a property owner; Determine, using the processor and based on the […] schedule, an availability status of one or more physical resources being owned by the property owner; and (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]), (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on  

	Offer, using the processor, access to the one or more physical resources in accordance with availability status thereof. (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]), (“on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter […] and in response to the request for a vehicle rental, communicate a conditional rental offer (CRO) as a plurality of rental offers distributed to a plurality of owners”, ¶ [0029]), (“an on-demand third party asset rental platform further includes automatically approving the conditional rental offer for a first owner based on one or more parameters (e.g., based on […] date/time for the rental […] availability preferences, and/or other parameters).” (¶ [0033]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
	Thus, Zaid teaches that a third party asset rental platform receives user requests for an asset rental, communicates a conditional rental offer to an asset owner for permission to rent said asset to said requesting user, and may automatically approve the conditional rental offer for the asset owner with respect to availability parameters set forth by said asset owner; equivalent to offering access to the one or more physical resources in accordance with availability status thereof.
	Wherein the predictive schedule and the availability of the physical resources are each determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	Zaid teaches (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
	Thus, Zaid teaches that a tentative schedule for the availability of an asset is determined by the asset owner input that indicates blocks of time when an asset it typically available or unavailable; equivalent to determining a predictive schedule and the availability of physical resources determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources.   

	Although Zaid teaches that an asset owner may not know exactly when an asset will be available for rental in advance and may merely provide the third party asset rental platform with an indication that said owner’s asset is typically available for rental during particular blocks of time, Zaid does not explicitly teach determining a predictive schedule. However, Abhyanker teaches the following:

	Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner […] Determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner;
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). Further, Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network […] a financial account of the owner of the driverless vehicle is credited with the payment of the renter of the driverless vehicle in the threshold radial distance from the driverless vehicle when the driverless vehicle is predictable at the non-transitory location for a predictably available period of time” (¶ [0004]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self signed himself and Hobbie to join this driverless car social network […]] Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]) and “The driverless car may employ an algorithm (e.g., a radial algorithm 240) to calculate a predictably idle window of time for Hobbie […] John may describe how much he is willing to rent Hobbie for when Hobbie is idle” (¶ [0457]). 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle that is registered in a car social network, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

Zaid in view of Abhyanker does not explicitly teach a feature for determining a predictive schedule using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the property owner. However, Adams teaches the following:

	Determining a predictive schedule […] using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information […] and global positioning system (GPS) information corresponding to the property owner;
	Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “social networking system logs actions taken by its users in the real world by observing qualifying actions and populating the data log 160 […] The social networking system thus tracks real-world actions such as this purchase in the data log 160” (¶ [0039]); “real-world actions that may be tracked involves the user's location. A user may configure a cellular phone having location technology (e.g., GPS) to communicate the user's location to the social networking system” (¶ [0040]). Further, “the event prediction engine 170 computes the probability of a user undergoing an event using a machine learning model […] the machine learning model of the event prediction engine 170 is trained using the data logs 106 retrieved for each user […] The machine learning model can use several data points within the retrieved data as variables to generate a predictive algorithm” (¶ [0053]); “When a user takes an action on or off 160 […] the social networking system maintains the data log 160 as a database of entries […] an entry comprises  […] Time: a timestamp of when the action occurred” (¶ [0042]- ¶ [0043]); “After an amount of time, the data log 160 will become populated with a number of entries that describe actions taken by and communication associated with the users of the social networking system […] data log 160 thus contains a very rich set of data about the actions of the users, and can be analyzed and filtered to identify trends and relationships in the actions of the users […] the data log 160 can be analyzed to identify key words indicative of an event associated with the user 102” (¶ [0052]). 
	Thus, Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event) by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user. Further, whenever a user takes action on or off a social networking system, the user’s actions are recorded in a log with a time stamp. Periodically and after an amount of time, the data log becomes populated with the user’s actions which are analyzed by the machine learning model to identify trends and events associated with the user; equivalent to determining a predictive schedule of a user using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting upcoming events associated with a user by analyzing social media and GPS information associated with the user according to a time period analysis technique, as taught by Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Regarding claim 10, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, Zaid does not explicitly teach, however Abhyanker does teach, the following: 
	Wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of:
	 One or more reservation systems managing a reservation by the property owner of the one or more physical resources […];
	Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network” (¶ [0004]); “Hobbie may be connected to a driverless car social network and commerce community (e.g., Fatdoor.com, Nextdoor.com) through a wireless internet connection […] the driverless car social network may use an application programming interface of Hobbie (e.g., Google®, Tesla®, Apple®, Ford®, General Motors®, Toyota®, Nissan®, Honda®) to verify and authenticate/communicatively couple between the driverless car social network (Fatdoor) and Hobbie. Once coupled, Hobbie may be directable to various locations and/or may receive instructions for navigation through the driverless car social network […] In addition, when this pairing/coupling has been done, Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home 240) to calculate a predictably idle window of time for Hobbie (e.g., when Hobbie is not being used)” (¶ [0457]).
	Thus, Abhyanker teaches a system that may direct an owner’s autonomous vehicle (Hobbie) to various locations for rental during a predictable idle time of the vehicle (determined by the system’s predicable behavior algorithm using gathered information from the autonomous vehicle); equivalent to wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by the property owner of the one or more physical resources.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for utilizing a predictable behavior algorithm, by a reservation system, to predict an idle time window of a particular owner’s vehicle that is registered in the reservation system, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the reservation system, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

claim 15, 
	Zaid teaches the following:
	A system configured to determine ad-hoc availability of physical resources and facilitate reservation thereof to improve management of the physical resources, comprising: (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]); (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]); “This streamlines the overall rental experience and increases convenience for the renter” (¶ [0054]). 	

	A particular hardware processer; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to cause the processor, upon execution thereof, to: (“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” ¶ [0012]).
 	 
	Determine, using the processor, a […] schedule of a property owner; Determine, using the processor and based on the […] schedule, an availability status of one or more physical resources being owned by the property owner; and (“the on-demand third party asset rental platform is a flexible asset rental platform that facilitates ad hoc availability of asset (e.g., vehicle or other asset) availability for rental” ¶ [0027]), (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms  

	Offer, using the processor, access to the one or more physical resources in accordance with availability status thereof. (“an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” ¶ [0027]), (“on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter […] and in response to the request for a vehicle rental, communicate a conditional rental offer (CRO) as a plurality of rental offers distributed to a plurality of owners”, ¶ [0029]), (“an on-demand third party asset rental platform further includes automatically approving the conditional rental offer for a first owner based on one or more parameters (e.g., based on […] date/time for the rental […] availability preferences, and/or other parameters).” (¶ [0033]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
	Thus, Zaid teaches that a third party asset rental platform receives user requests for an asset rental, communicates a conditional rental offer to an asset owner for permission to rent said asset to said requesting user, and may automatically approve the conditional rental offer for the asset owner with respect to availability parameters set forth by said asset owner; equivalent to offering access to the one or more physical resources in accordance with availability status thereof.

Wherein the predictive schedule and the availability of the physical resources are each determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources. 
	Zaid teaches (“the asset owner simply indicates that his asset is available often though the owner may not know exactly when in advance […] a larger granularity level of scheduling and the owner to input approximate blocks of time when the asset is typically available or unavailable.” ¶ [0104]), (“the owner provides additional terms for the rental of the owner's asset, such as the scheduling of the availability of the owner's asset […]” ¶ [0105]), (“the on-demand third party asset rental platform further includes privacy filters. […] the privacy filters provide the capability for the user to specify privacy filters based on various parameters including […] time of day […] and so on. This enables a car owner to define when, where, and to whom their car is available for rent.” ¶ [0059]). 
	Thus, Zaid teaches that a tentative schedule for the availability of an asset is determined by the asset owner input that indicates blocks of time when an asset it typically available or unavailable; equivalent to determining a predictive schedule and the availability of physical resources determined without relying on physical sensor tracking, reporting, or otherwise directly observing the availability of the one or more physical resources.   

	Although Zaid teaches that an asset owner may not know exactly when an asset will be available for rental in advance and may merely provide the third party asset rental platform with an indication that said owner’s asset is typically available for rental during particular blocks of time, Zaid does not explicitly teach determining a predictive schedule. However, Abhyanker teaches the following:

	Determining a predictive schedule of a property owner […] analyze information comprising social media information corresponding to the property owner […] Determining, based on the predictive schedule, an availability status of one or more physical resources being owned by the property owner;
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). Further, Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network […] a financial account of the owner of the driverless vehicle is credited with the payment of the renter of the driverless vehicle in the threshold radial distance from the driverless vehicle when the driverless vehicle is predictable at the non-transitory location for a predictably available period of time” (¶ [0004]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self signed himself and Hobbie to join this driverless car social network […]] Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]) and “The driverless car may employ an algorithm (e.g., a radial algorithm 240) to calculate a predictably idle window of time for Hobbie […] John may describe how much he is willing to rent Hobbie for when Hobbie is idle” (¶ [0457]). 
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for using a predictable behavior algorithm to predict an idle time window of a particular owner’s vehicle that is registered in a car social network, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the car social network, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Further, Zaid in view of Abhyanker does not explicitly teach a feature for determining a predictive schedule using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the property owner. However, Adams teaches the following:

	Determining a predictive schedule […] using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information […] and global positioning system (GPS) information corresponding to the property owner;
	Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “social networking system logs actions taken by its users in the real world by observing qualifying actions and populating the data log 160 […] The social networking system thus tracks real-world actions such as this purchase in the data log 160” (¶ [0039]); “real-world actions that may be tracked involves the user's location. A user may configure a cellular phone having location technology (e.g., GPS) to communicate the user's location to the social networking system” (¶ [0040]). Further, “the event prediction engine 170 computes the probability of a user undergoing an event using a machine learning model […] the machine learning model of the event prediction engine 170 is trained using the data logs 106 retrieved for each user […] The machine learning model can use several data points within the retrieved data 160 […] the social networking system maintains the data log 160 as a database of entries […] an entry comprises  […] Time: a timestamp of when the action occurred” (¶ [0042]- ¶ [0043]); “After an amount of time, the data log 160 will become populated with a number of entries that describe actions taken by and communication associated with the users of the social networking system […] data log 160 thus contains a very rich set of data about the actions of the users, and can be analyzed and filtered to identify trends and relationships in the actions of the users […] the data log 160 can be analyzed to identify key words indicative of an event associated with the user 102” (¶ [0052]). 
	Thus, Adams teaches an event prediction engine that may predict a user’s schedule (such as the probability of a user undergoing an event) by using a machine learning model. The machine learning model is trained using retrieved social network information associated with a user and data logs that may contain tracked GPS locations of the user. Further, whenever a user takes action on or off a social networking system, the user’s actions are recorded in a log with a time stamp. Periodically and after an amount of time, the data log becomes populated with the user’s actions which are analyzed by the machine learning model to identify trends and events associated with the user; equivalent to determining a predictive schedule of a user using at least one machine learning technique configured to analyze information according to a time period analysis technique and/or a time series analysis technique, the information comprising social media information and global positioning system (GPS) information corresponding to the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting upcoming events associated with a user by analyzing social media and GPS information associated with the user according to a time period analysis technique, as taught by Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  
	
	Regarding claim 17, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Determine a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more reservation systems managing a reservation by one or more potential customers of the one or more physical resources.
 	Zaid teaches “an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” (¶ [0027]); “on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter  […] and in response to the request for a vehicle rental, communicate a conditional rental offer (CRO) as a plurality of rental offers distributed to a plurality of owners” (¶ [0029]); “the renter can is not requested or required to input preferences for each selected asset to generate a custom CRO that includes user input preferences or desirability for the selected asset(s) (i.e., stage 5 b is not required or can be bypassed by the renter) […] the renter interface (e.g., or another component of the on-demand third party asset rental platform) generates its own desirability scheme to provide an automatically generated CRO. For example, the system can define  
	Thus, Zaid teaches an on-demand third party asset rental platform (equivalent to the reservations system) that is configured to receive requests for vehicle rentals from a renter and generate conditional rental offers (CROs) that are distributed to a plurality of owners. Further, the reservation system does not require that the renter enter any preferences or desirability for an assets; instead the reservation system may generate its own desirability scheme for automatically generating CROs based on, for example, a generated score corresponding to closeness of the asset and its price – equivalent to  determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by one or more potential customers of the one or more physical resources.
	
Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Seagraves et al. U.S. Publication No. 2020/0410375, hereafter known as Seagraves. 

	Regarding claim 2, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid in view of Abhyanker/Adams does not teach, however Seagraves does teach, the following: 
Wherein the at least one machine learning technique comprises at least one unsupervised machine learning technique. 
	Seagraves teaches “systems and methods […] for predicting availability of vehicles or docking spots in a shared vehicle environment and utilizing such predictions to make recommendation” (¶ [0013]). Further, Seagraves teaches a “user may request a vehicle availability prediction for a certain time and at a certain location of their choosing […] the vehicle availability prediction may be further processed and presented to the user” (¶ [0041]). Further, Seagraves teaches “the prediction model 610 may include various types of models including machine learning models […] other types machine learning models may be used, such as […] unsupervised machine learning techniques” (¶ [0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Seagraves by incorporating a feature for using an unsupervised machine learning technique for predicting an availability time of a vehicle in a shred vehicle environment, as taught by Seagraves, into the system of Zaid in view of Abhyanker/Adams that is configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle so that said vehicle may be rented to customers. One of ordinary skill in the art would have been motivated to incorporate an unsupervised machine learning technique into the machine learning model of Zaid in view of Abhyanker/Adams with the purpose to “optimize user experience and utilization of the shared vehicle environment” (¶ [0013]), as suggested by Seagraves. One of ordinary skill in the art would have recognized that the teachings of Seagraves are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to predicting the availability of a shared vehicle during a particular time period and offering access to said shared vehicles when they are determined to be available. 

claim 9, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, claim 9 recites limitations that are substantially similar to those recited in claim 2. Thus, claim 9 is rejected for the same reasons and rationale set forth above for claim 2. 

	Regarding claim 16, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, Zaid does not explicitly teach, however Abhyanker does teach, the following:
	Wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of:
	 One or more reservation systems managing a reservation by the property owner of the one or more physical resources […];
	Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network” (¶ [0004]); “Hobbie may be connected to a driverless car social network and commerce community (e.g., Fatdoor.com, Nextdoor.com) through a wireless internet connection […] the driverless car social network may use an application programming interface of Hobbie (e.g., Google®, Tesla®, Apple®, Ford®, General Motors®, Toyota®, Nissan®, Honda®) to verify and authenticate/communicatively couple between the driverless car social network (Fatdoor) and Hobbie. Once coupled, Hobbie may be directable to various locations and/or may receive instructions for navigation through the driverless car social network […] In addition, when this pairing/coupling has been done, Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]); “The 240) to calculate a predictably idle window of time for Hobbie (e.g., when Hobbie is not being used)” (¶ [0457]).
	Thus, Abhyanker teaches a system that may direct an owner’s autonomous vehicle (Hobbie) to various locations for rental during a predictable idle time of the vehicle (determined by the system’s predicable behavior algorithm using gathered information from the autonomous vehicle); equivalent to wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by the property owner of the one or more physical resources.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for utilizing a predictable behavior algorithm, by a reservation system, to predict an idle time window of a particular owner’s vehicle that is registered in the reservation system, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the reservation system, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability
	Further, Zaid in view of Abhyanker/Adams does not explicitly teach the at least one machine learning technique comprises at least one unsupervised machine learning technique. 

	However, Seagraves teaches the following: 
	Wherein the at least one machine learning technique comprises at least one unsupervised machine learning technique;
	Seagraves teaches “systems and methods […] for predicting availability of vehicles or docking spots in a shared vehicle environment and utilizing such predictions to make recommendation” (¶ [0013]). Further, Seagraves teaches a “user may request a vehicle availability prediction for a certain time and at a certain location of their choosing […] the vehicle availability prediction may be further processed and presented to the user” (¶ [0041]). Further, Seagraves teaches “the prediction model 610 may include various types of models including machine learning models […] other types machine learning models may be used, such as […] unsupervised machine learning techniques” (¶ [0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Seagraves by incorporating a feature for using an unsupervised machine learning technique for predicting an availability time of a vehicle in a shred vehicle environment, as taught by Seagraves, into the system of Zaid in view of Abhyanker/Adams that is configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle so that said vehicle may be rented to customers. One of ordinary skill in the art would have been motivated to incorporate an unsupervised machine learning technique into the machine learning model of Zaid in view of Abhyanker/Adams with the purpose to “optimize user experience and utilization of the shared vehicle environment” (¶ [0013]), as suggested by Seagraves. One of ordinary skill in the art would have recognized that the teachings of Seagraves are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to predicting the availability of a . 

Claims 6, 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Sakurada et al. U.S. Publication No. 2019/0205797, hereafter known as Sakurada.  

	Regarding claim 6, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Modifying the offered access to the one or more physical resources based on feedback from the property owner; wherein the feedback from the property owner comprises a confirmation, a negation, and/or a modification of an availability window associated with the one or more physical resources; and
	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]); ““renter can accept the counter offer for the renter with the alternative date time interval resulting in a vehicle rental acceptance […] counter offer information, such as a location for picking up the vehicle and/or returning the vehicle and/or other vehicle rental terms” (¶ [0085]).
	Thus, Zaid teaches that an owner may communicate a response that indicates either an acceptance or a rejection of rental terms to utilize the owner’s rentable asset; equivalent to modifying the offered access to the one or more physical resources based on feedback from the 

	Although Zaid teaches that an owner may provide an acceptance, rejection, or counter offer in response to received rental terms (such as a counter offer indicative of an alternative date time interval), Zaid does not explicitly teach wherein modifying the offered access comprises: cancelling the availability window associated with the one or more physical resources in response to determining an overlapping engagement or other event requires the property owner have access to the one or more physical resources during the availability window.

	However, Sakurada teaches the following:
	Wherein modifying the offered access comprises: cancelling the availability window associated with the one or more physical resources in response to determining an overlapping engagement or other event requires the property owner have access to the one or more physical resources during the availability window. 
	Sakurada teaches “A carsharing system includes circuitry configured to: receive, from a user, a usage request for requesting a reservation for use of a vehicle which is supplied for a vehicle rental service“ (see abstract); “usage request may include a desired rental schedule which is a schedule in which the user desires rental of the vehicle, and the circuitry may be configured to: store reservation schedule information indicating a status of the reservation for use of the vehicle; acquire movement schedule information indicating a movement schedule of the vehicle” (¶ [0007]); “the movement schedule information may be generated based on activity schedule information in which an activity schedule of an owner of the vehicle is set” (¶ [0017]); “it is possible to easily set a movement schedule using an activity schedule of an owner of a vehicle.” (¶ [0018]); “the circuitry may be configured to: receive, from a terminal of an owner of the vehicle, a change request for changing a movement schedule of the vehicle related to a period overlapping with a 
	 Thus, Sakurada teaches a system that enables users to request a reservation of a vehicle for rental and set a rental schedule for the vehicle accordingly. Further, the system may acquire a movement schedule of the vehicle that corresponds to an activity schedule of the owner of the vehicle. Further, the owner may transmit a change request that indicates a change in the owner’s movement schedule (corresponding to owner activities) that overlaps with a rental schedule, such that the system  may determine an alternate vehicle for the rental; equivalent to wherein modifying the offered access comprises: cancelling the availability window associated with the one or more physical resources in response to determining an overlapping engagement or other event requires the property owner have access to the one or more physical resources during the availability window.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Sakurada by incorporating the features for receiving a change request from a vehicle owner to change an availability schedule of their vehicle (based on the owner’s activity schedule) that overlaps with a reservation schedule/usage request for the vehicle, as taught by Sakurada into the system of Zaid in view of Abhyanker/Adams that enables an asset owner to provide an acceptance, rejection, or counter offer to a rental request (such as a counter offer indicative of an alternative date time interval). One of ordinary skill in the art would have been motivated to make this modification with the purpose “to enhance a likelihood that an owner of a vehicle will provide a movement schedule of the vehicle and to enhance accuracy of information on an available vehicle” (¶ [0020]), as suggested by Sakurada. Further, one of ordinary skill in the art would have recognized that the teachings of Sakurada are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both 

	Regarding claim 13, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, claim 13 recites limitations that are substantially similar to those recited in claim 6. Thus, claim 13 is rejected for the same reasons and rationale set forth above for claim 6.

	Regarding claim 19, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 19 recites limitations that are substantially similar to those recited in claim 6. Thus, claim 19 is rejected for the same reasons and rationale set forth above for claim 6.

Claims 7, 14, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Wauldron U.S. Publication No. 2018/0053418, hereafter known as Wauldron.  

	Regarding claim 7, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Registering the one or more physical resources owned by the property owner;
	Zaid teaches “FIG. 3 is a flow diagram 4 of an owner asset listing process using an owner interface in accordance with some embodiments. In some embodiments, the Owner Interface is a mobile application (e.g., a mobile app on a smart phone, such as app for an Apple iPhone® or 

	 Although Zaid teaches a system that allows asset owners to register an asset for rental and a system configured to allow owners to transfer digital access keys for the asset to a renter (see ¶ 0064], ¶ [0125]), Zaid in view of Abhyanker/Adams does not explicitly teach a feature for validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises ensuring the property owner owns and/or has rights to use the one or more physical resources in a predetermined physical location.
	
	Wauldron teaches the following:
	And validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises comparing one or more publically accessible maps with information provided by the property owner during the registering; and ensuring the property owner has rights to use the one or more physical resources in a predetermined physical location based at least in part on the comparison.
	Wauldron teaches “Systems, methods, and media for parking management are provided “(see abstract); “an owner registers one or more spots which may become associated with the owner […] an owner manually enters any/all spot data (address, type of spot, dimensions, surface(s), colors, gradient, amenities, etc.) suitable to describe and/or uniquely identify the spot […] In some embodiments, data may pulled from external sources (such as mapping software based on a geotagged location, an entered/selected address, etc.) which may be used for a variety of purposes, including to identify, verify, and/or confirm the validity and/or legality of a spot and/or an ownership claim (e.g., such as determining that a spot is a valid spot” ( ¶ [0031]). 
	Thus, Wauldron teaches a system wherein an owner may register an asset (parking spot) by manually entering an address of the asset among other data. The system is further configured 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Wauldron by incorporating the features for enabling an owner to register an asset by manually entering an address of the asset and utilizing mapping software to identify, verify, and confirm the validity of an ownership claim of the asset based on the provided address, as taught by Wauldron, into the system of Zaid in view of Abhyanker/Adams that is configured to enable an owner to register an asset for rental. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature would further enable the system of Zaid in view of Abhyanker/Adams to “confirm the validity and/or legality of a spot and/or an ownership claim (e.g., such as determining that a spot is a valid spot)” (¶ [0031]) and further provide “improved parking options for parkers and improved parking management for owners of parking spots” (¶ [0024]), as suggested by Wauldron. Further, one of ordinary skill in the art would have recognized that the teachings of Wauldron are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of private property with respect a determined availability of the property.

	Regarding claim 14, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, claim 14 recites limitations that are substantially similar to those recited in claim 7. Thus, claim 14 is rejected for the same reasons and rationale set forth above for claim 7.

	Regarding claim 20, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 20 recites limitations that are substantially similar to those recited in claim 7. Thus, claim 20 is rejected for the same reasons and rationale set forth above for claim 7.

	Regarding claim 22, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 4. Further, Zaid teaches the following:
	Wherein the one or more physical resources comprise an electric vehicle, and […]. 
	Zaid teaches “Car is used synonymously with vehicle. Car is understood to include cars, buses, RVs, bikes, scooters, and any other form of vehicular transportation. Car is used as an example asset” (¶ [0014]); “the on-demand third party asset rental platform further includes automatic fuel (e.g., gas, electricity, and/or other fuel source(s)) consumption charge” (¶ [0063]). 
	Thus, Zaid teaches that the asset may be any form of vehicular transportation, such as a vehicle that uses electricity as a fuel source; equivalent to wherein the one or more physical resources comprise an electric vehicle. 

	Although Zaid in view of Abhyanker/Adams teaches a system configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle based on social media information, GPS information, and property owner inputs, Zaid in Abhyanker/Adams does not explicitly teach that the property owner inputs include information regarding access to one or more charging stations for the electric vehicle.

	However, Wauldron teaches the following:
	Wherein the information regarding access to the one or more services related to the one or more physical resources comprises information regarding access to one or more charging stations for the electric vehicle. 
	Wauldron teaches “a parker may be renting/purchasing a vehicle, such as from a […] private owner […] Upon selection, a chosen vehicle may be associated with the parker” (¶ [0030]); “an owner registers one or more spots which may become associated with the owner […]  an owner manually enters any/all spot data (address […] suitable to describe and/or uniquely identify the spot” (¶ [0031]); “ FIG. 5, a flowchart depicting registration and rental of a spot by an owner in a graphical user interface for spot rentals […] spot information may be entered or selected by the owner and may include information such as address […] charging available, etc.” (¶ [0052]); “the interface may output a notification when a spot corresponding to a spot indicator 302 is scheduled to become available. For example, a parker may want to be notified when a desired spot is either available or when the spot is projected to become available” (¶ [0044]).
	Thus, Wauldron teaches a system in which a renter may rent a vehicle and parking spot from a private owner. The owner may register a parking spot and include information indicative of an address and whether the parking spot has charging availability, where the system may track availability of a particular parking spot and renters may be notified when a particular parking spot may be projected to become available; equivalent to wherein the information regarding access to the one or more services related to the one or more physical resources comprises information regarding access to one or more charging stations for the electric vehicle.

Zaid in view of Abhyanker/Adams with the teachings of Wauldron by incorporating the features for enabling a property owner to indicate whether a rentable asset (parking space) provides access to a charging station for charging a rental vehicle and determine a projected availability of said rentable asset, as taught by Wauldron, into the system of Zaid in view of Abhyanker/Adams that is configured to use machine learning models to predict a time period in which a property owner would not be utilizing their properties based on social media information, GPS information, and property owner inputs. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature further “streamlines the overall rental experience and increases convenience for the renter” (¶ [0054]); as suggested by Zaid. Further, one of ordinary skill in the art would have recognized that the teachings of Wauldron are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of private property with respect a determined availability of the property.
	
Claims 12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Ahani U.S. Publication No. 2018/0374020, hereafter known as Ahani. 

	Regarding claim 12, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 8. Further, Zaid does not teach, however Abhyanker does teach, the following:
Further comprising program instructions executable by the processor to cause the processor to: Calculate a distance between a physical location of one or more potential customers and the one or more physical resources;
	Abhyanker teaches a system that  “may prevent the broadcast of the automotive listing data 102 to any geospatial area to which the user does not wish to transmit the automotive listing data 102” (¶ [0135]). Further, “The radial distribution module 140 […] may analyze the automotive listing data 102 to determine which recipients 114 may receive notification data 112 within the threshold radial distance 119 […] may use a variety of parameters, including information associated with the automotive listing data 102 (e.g., location of the driverless vehicle 104 for rent […] to determine the threshold radial distance 119.” (¶ [0136]). Further, “The radial distribution module 140 (e.g., that applies the radial algorithm 240 […] may also determine which verified addresses associated with recipients 114 having verified user profiles are located within the threshold radial distance […] may then broadcast the notification data 112 to the profiles and/or mobile devices of the verified users having verified addresses within the threshold radial distance 119.” (¶ [0137]). 
	Thus, Abhyanker teaches a system that may determine the address of verified users (equivalent to potential customers) and further determine which verified users are within a threshold radial distance of the location of a driverless vehicle, such that a notification for the rental of said driverless vehicle is only broadcasted to the verified users within the threshold radial distance (equivalent to calculating a distance between a physical location of one or more potential customers and the one or more physical resources). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for determining the address of verified users and further determine if a verified user is within a threshold radial distance of the location of a listed driverless vehicle for rental, as suggested by Abhyanker. One of ordinary skill in the art would have been motivated to Zaid with the teachings of Abhyanker for the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker, such that the listed driverless vehicle may only be offered/broadcasted to renters within a threshold distance to the location of the driverless vehicle. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Zaid in view of Abhyanker/Adams does not explicitly teach the features to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources and in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 

	However, Ahani teaches the following:
	Determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources; and
	Ahani teaches “Techniques are disclosed for multi-factor location analysis of resources. Multi-factor location analysis of resources (e.g., a customer, a service provider, and equipment for providing services) may be useful for determining availability of resources for managing the scheduling of a service” (¶ [0005]). Further, “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may 140 may determine whether the resource is within proximity to a destination where a service is to be provided. Proximity may be defined based on a threshold distance and/or a time period when analysis is performed […] The GPS coordinates may be used to determine a distance to a location defined by GPS coordinates of a destination where a service is scheduled for the resource. The threshold distance may be a short distance to the location for the service, such that the threshold distance is defined to consider whether a resource can be “checked-in” or considered to have arrived within a time period.” (¶ [0072]). Further, “Upon determining that a resource is within the proximity to the destination, processing may include determining whether the rate of movement from the location to the destination satisfies a threshold when the client device is a particular distance from the destination […] The threshold may be defined as a time period for travel.” (¶ [0072]).  
	Thus, Ahani teaches a system that may determine the GPS location of a customer and further determine whether the customer is within proximity to a destination of a scheduled service, where the proximity is a threshold distance that is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period. This feature is considered to be equivalent to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources.

	In response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 
	Ahani teaches “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may interact with the client/customer when it is determined that the client/customer will not make the appointment” (¶ [0006]). Further, “the resource management computer system 140 may detect whether the threshold distance has been reached by the location of the client device” (¶ [0111]) and “Upon determining that a client device does not satisfy the rule (e.g., a threshold distance) […] resource management system 140 may facilitate communication with the client device to attempt to obtain a response from the customer” (¶ [0112]). Further, “resource management system 140 may request a customer of a client device, which does not satisfy a rule for a policy, for a response to confirm or deny availability of the customer for a scheduled service […] Upon receiving a response that the customer will not show, resource management system 140 may communicate with a service provider system to schedule a follow-up service schedule […] For example, the resource management computer system 140 may send to another client device associated with another client a request to confirm to receive the service […] Resource management system 140 may send information to the client device to indicate details about the missed current appointment” (¶ [0113]). Further, “Resource management system 140 may perform operations based on the location analysis […] resource management system 140 may automatically cancel the scheduled service and send a communication to the client device associated with the resource for which the service is canceled” (¶ [0120]).
	Thus, Ahani teaches a computer system that may determine whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period). In response to determining that the customer location does not satisfy the threshold distance, the computer system may automatically cancel the scheduled service or communicate a request the customer, via a client device, for a response to deny or confirm their availability (equivalent to in response to determining the amount of time require for the one or more potential customers to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Ahani by incorporating a feature for determining whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of a scheduled service within a particular time period) and automatically cancelling the scheduled service, as well as notifying the customer, in response to determining that the customer does not satisfy the threshold distance rule, as suggested by Ahani. One of ordinary skill in the art would have been motivated to have modified the system of Zaid in view of Abhyanker/Adams with a feature for cancelling a scheduled service (such as the rental of a vehicle) in response to determining a renter is not within a threshold distance of a rental vehicle such that the renter can arrive at the destination of a scheduled service within a particular time period, when one considers “customers may not be available for services at a scheduled time, which may result in an underutilization or loss of resources” (¶ [0002]), as suggested by Ahani. Further, one of ordinary skill in the art would have been motivated to modify the system of Zaid in view of Abhyanker/Adams in this manner with the purpose to “improve its resource efficiency and optimize resource allocation” (¶ [0006]), as suggested by Ahani. 

	Regarding claim 18, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 15. Further, claim 18 recites limitations that are substantially similar to those recited in claim 12. Thus, claim 18 is rejected for the same reasons and rationale set forth above for claim 12.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaid et al. U.S. Publication No. 2011/0288891, hereafter known as Zaid, in view of Abhyanker U.S. Publication No. 2015/0185034, hereafter known as Abhyanker, in further view of Adams U.S. Publication No. 2013/0159115, hereafter known as Adams, in further view of Sakurada et al. U.S. Publication No. 2019/0205797, hereafter known as Sakurada, in further view of Wauldron U.S. Publication No. 2018/0053418, hereafter known as Wauldron, in further view of Ahani U.S. Publication No. 2018/0374020, hereafter known as Ahani, in further view of Seagraves et al. U.S. Publication No. 2020/0410375, hereafter known as Seagraves.  

	Regarding claim 21, 
	Zaid in view of Abhyanker/Adams teaches the limitations of claim 1. Further, Zaid teaches the following:
	Determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of: one or more reservation systems managing a reservation by one or more potential customers of the one or more physical resources […].
 	Zaid teaches “an on-demand third party asset rental platform also includes generating and communicating conditional rental offers (CROs)” (¶ [0027]); “on-demand third party asset rental platform includes a processor of a system configured to receive a request for a vehicle rental from a renter  […] and in response to the request for a vehicle rental, communicate a conditional rental offer (CRO) as a plurality of rental offers distributed to a plurality of owners” (¶ [0029]); “the renter 5 b is not required or can be bypassed by the renter) […] the renter interface (e.g., or another component of the on-demand third party asset rental platform) generates its own desirability scheme to provide an automatically generated CRO. For example, the system can define desirability as a combination of a score indicating closeness of the asset to the owner combined with its price. As another example, the system can define equal desirability for all assets in the CRO. As yet another example, asset owners can pay a premium to increase the desirability of their asset.” (¶ [0109]).  
	Thus, Zaid teaches an on-demand third party asset rental platform (equivalent to the reservations system) that is configured to receive requests for vehicle rentals from a renter and generate conditional rental offers (CROs) that are distributed to a plurality of owners. Further, the reservation system does not require that the renter enter any preferences or desirability for an assets; instead the reservation system may generate its own desirability scheme for automatically generating CROs based on, for example, a generated score corresponding to closeness of the asset and its price – equivalent to  determining a predicted desirability of the one or more physical resources based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by one or more potential customers of the one or more physical resources.
	Modifying the offered access to the one or more physical resources wherein modifying the offered access comprises […]; and
	Zaid teaches “As also shown in FIG. 1, the Controller 1 is in communication with the Owner Interfaces 3 […] an Owner Interface 3 a can communicate an owner response (e.g., an acceptance, counter offer, or a rejection) in response to received rental terms (e.g., a CRO) as also shown.” (¶ [0094]). 
Zaid teaches that an owner may communicate a response that indicates either an acceptance, counter offer, or rejection of rental terms to utilize the owner’s rentable asset; equivalent to modifying the offered access to the one or more physical resources. 

	Registering the one or more physical resources owned by the property owner;
	Zaid teaches “FIG. 3 is a flow diagram 4 of an owner asset listing process using an owner interface in accordance with some embodiments. In some embodiments, the Owner Interface is a mobile application (e.g., a mobile app on a smart phone, such as app for an Apple iPhone® or Google Android® based mobile phone) that allows the asset owner to describe an asset and register it in the Asset/Owner Database” (¶ [0103]). 

	Wherein the one or more physical resources comprise an electric vehicle;
	Zaid teaches “Car is used synonymously with vehicle. Car is understood to include cars, buses, RVs, bikes, scooters, and any other form of vehicular transportation. Car is used as an example asset” (¶ [0014]); “the on-demand third party asset rental platform further includes automatic fuel (e.g., gas, electricity, and/or other fuel source(s)) consumption charge” (¶ [0063]). 
	Thus, Zaid teaches that the asset may be any form of vehicular transportation, such as a vehicle that uses electricity as a fuel source; equivalent to wherein the one or more physical resources comprise an electric vehicle. 

	Zaid does not explicitly teach calculating a distance between a physical location of the one or more potential customers and the one or more physical resources. Further, Zaid does not explicitly teach wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by the property owner of the one or more physical resources. However, Abhyanker teaches the following:

	Calculating a distance between a physical location of one or more potential customers and the one or more physical resources;
	Abhyanker teaches a system that  “may prevent the broadcast of the automotive listing data 102 to any geospatial area to which the user does not wish to transmit the automotive listing data 102” (¶ [0135]). Further, “The radial distribution module 140 […] may analyze the automotive listing data 102 to determine which recipients 114 may receive notification data 112 within the threshold radial distance 119 […] may use a variety of parameters, including information associated with the automotive listing data 102 (e.g., location of the driverless vehicle 104 for rent […] to determine the threshold radial distance 119.” (¶ [0136]). Further, “The radial distribution module 140 (e.g., that applies the radial algorithm 240 […] may also determine which verified addresses associated with recipients 114 having verified user profiles are located within the threshold radial distance […] may then broadcast the notification data 112 to the profiles and/or mobile devices of the verified users having verified addresses within the threshold radial distance 119.” (¶ [0137]). 
	Thus, Abhyanker teaches a system that may determine the address of verified users (equivalent to potential customers) and further determine which verified users are within a threshold radial distance of the location of a driverless vehicle, such that a notification for the rental of said driverless vehicle is only broadcasted to the verified users within the threshold radial distance (equivalent to calculating a distance between a physical location of one or more potential customers and the one or more physical resources). 

Wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of: One or more reservation systems managing a reservation by the property owner of the one or more physical resources […];
	Abhyanker teaches “A method, device, and system of a driverless automobile commerce network and community […] a method of an automobile sharing server includes […] declaring a non-transitory location of the driverless vehicle based on a predictable behavior algorithm. The method permits an owner of the driverless vehicle to list the driverless vehicle on an automobile sharing network” (¶ [0004]); “Hobbie may be connected to a driverless car social network and commerce community (e.g., Fatdoor.com, Nextdoor.com) through a wireless internet connection […] the driverless car social network may use an application programming interface of Hobbie (e.g., Google®, Tesla®, Apple®, Ford®, General Motors®, Toyota®, Nissan®, Honda®) to verify and authenticate/communicatively couple between the driverless car social network (Fatdoor) and Hobbie. Once coupled, Hobbie may be directable to various locations and/or may receive instructions for navigation through the driverless car social network […] In addition, when this pairing/coupling has been done, Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]); “The driverless car may employ an algorithm (e.g., a radial algorithm 240) to calculate a predictably idle window of time for Hobbie (e.g., when Hobbie is not being used)” (¶ [0457]).
	Thus, Abhyanker teaches a system that may direct an owner’s autonomous vehicle (Hobbie) to various locations for rental during a predictable idle time of the vehicle (determined by the system’s predicable behavior algorithm using gathered information from the autonomous vehicle); equivalent to wherein the predictive schedule is determined based on input collected or received from one or more sources selected from the group consisting of one or more reservation systems managing a reservation by the property owner of the one or more physical resources.
	
	Wherein the information […] to analyze further comprises; a work schedule of the property owner; a travel schedule of the property owner and/or information regarding access to one or more charging stations for the electric vehicle.
	Abhyanker teaches a “proprietor may be willing to share (e.g., rent) his/her driverless vehicle to the other individuals when the driverless vehicle is idle. However, the proprietor may not know who wants to borrow/rent the driverless vehicle when it is predictably idle” (¶ [0003]). For example, “John, a prominent banker may have his driverless car (that John lovingly named ‘Hobbie’) chauffer him to downtown Dallas every morning from Monday through Friday […] As a result, Hobbie may remain parked at the Stocked Tower predictably between 9:15 am and 5:45 pm each and every day […] this window is known to be a predictable non-transitory window in which John is at work […] Sometimes, when John goes on vacation, John may set a vacation responder on the driverless car social network as ‘vacation-idle time’.” (¶ [0455]). Further, “Hobbie may be connected to a driverless car social network and commerce community […] John may have self signed himself and Hobbie to join this driverless car social network […]] Hobbie may transmit its idle time (e.g., ‘work-idle time’ and ‘home idle time’) to a central server maintained by the driverless car social network” (¶ [0456]); “the driverless vehicle may remain idle (e.g., stationary, unutilized) when the proprietor is at home, work and/or on vacation” (¶ [0002]).
	Thus, Abhyanker teaches a system wherein driverless vehicle owners may share/list their driverless vehicle on an automobile sharing network, such that other individuals may rent the driverless vehicle when it is predictably idle at a non-transitory location for a predictable window of time based on a predicable behavior algorithm. The vehicle owner may connect the driverless vehicle to a car social network, where the driverless vehicle may use an algorithm to calculate a predictable time window where the owner is not using the vehicle (such as a predictable idle time when the owner is working or on vacation) and transmit this predictable idle time to the car social network, such that the system may then determine that the driverless vehicle may be rented to other individuals during this predictable idle time window; equivalent to wherein the information to analyze further comprises; a work schedule of the property owner and a travel schedule of the property owner. 
Zaid with the teachings of Abhyanker by incorporating a feature for utilizing a predictable behavior algorithm, by a reservation system, to predict an idle time window of a particular owner’s vehicle (such as a predicted work and vacation idle time) that is registered in the reservation system, where the predictable idle time window information of a vehicle may be gathered from the owner’s vehicle via the reservation system, as suggested by Abhyanker, into the system of Zaid that is configured to determine blocks of time when a vehicle owner’s vehicle would be available for rental based on the vehicle owner’s input. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Zaid with the teachings of Abhyanker by incorporating a feature for determining the address of verified users and further determine if a verified user is within a threshold radial distance of the location of a listed driverless vehicle for rental, as suggested by Abhyanker.  One of ordinary skill in the art would have been motivated to modify the system of Zaid with a feature for predicting a time window when a vehicle owner’s vehicle would be available for rental based on a predictable behavior algorithm with the purpose to “improve everyday efficiency” (¶ [0427]) of the rental process, as suggested by Abhyanker. Further, one of ordinary skill in the art would have recognized that the teachings of Abhyanker are compatible with the system of Zaid as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability

	Further, Zaid in view of Abhyanker does not explicitly teach a feature utilizing a machine learning technique predictive schedule using at least one machine learning technique to analyze information collected information. However, Adams teaches the following:

	Wherein the information the at least one machine learning technique is configured to analyze […];
Adams teaches a system that “predict events associated with a user based on information available about the user and accessible by the social networking system” (¶ [0009]). Further,  “the event prediction engine 170 parses a user's social networking system data to identify any upcoming events associated with the user […] Upcoming events may include events such as a birthday, graduation, wedding […] or plans that a user has made, such as going to a concert, a move, a play, etc” (¶ [0023]).  Further, “the event prediction engine 170 computes the probability of a user undergoing a event using a machine learning model […] The machine learning model can use several data points within the retrieved data as variables to generate a predictive algorithm” (¶ [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker with the teachings of Adams by incorporating the feature of a machine learning model for predicting upcoming events associated with a user by analyzing information related to said user, as taught by Adams, into the system of Zaid in view of Abhyanker that is configured to predict time windows in which a vehicle owner will not be using their vehicle (a predictable idle time window of the vehicle) based on a predictable behavior algorithm. One of ordinary skill in the art would have been motivated to incorporate the teachings of Adams into the system of Zaid in view of Abhyanker, such that the system would utilize machine learning models and social network information to predict a vehicle owner’s availability, when one considers “it may be desirable to predict the user's needs or an upcoming change in the user's needs in a more accurate manner” (¶ [0009]), as suggested by Adams.  

	Although Zaid teaches that an owner may provide an acceptance, rejection, or counter offer in response to received rental terms (such as a counter offer indicative of an alternative date time interval), Zaid does not explicitly teach wherein modifying the offered access comprises: cancelling the availability window associated with the one or more physical resources in response 

	However, Sakurada teaches the following:
	Wherein modifying the offered access comprises: cancelling the availability window associated with the one or more physical resources in response to determining an overlapping engagement or other event requires the property owner have access to the one or more physical resources during the availability window. 
	Sakurada teaches “A carsharing system includes circuitry configured to: receive, from a user, a usage request for requesting a reservation for use of a vehicle which is supplied for a vehicle rental service“ (see abstract); “usage request may include a desired rental schedule which is a schedule in which the user desires rental of the vehicle, and the circuitry may be configured to: store reservation schedule information indicating a status of the reservation for use of the vehicle; acquire movement schedule information indicating a movement schedule of the vehicle” (¶ [0007]); “the movement schedule information may be generated based on activity schedule information in which an activity schedule of an owner of the vehicle is set” (¶ [0017]); “it is possible to easily set a movement schedule using an activity schedule of an owner of a vehicle.” (¶ [0018]); “the circuitry may be configured to: receive, from a terminal of an owner of the vehicle, a change request for changing a movement schedule of the vehicle related to a period overlapping with a rental schedule […] determine one vehicle of the vehicles as an alternative vehicle” (¶ [0015]); “even when a movement schedule of an owner of a vehicle has changed, the owner of the vehicle can reduce inconvenience of a user who has reserved the vehicle” (¶ [0016]).
	 Thus, Sakurada teaches a system that enables users to request a reservation of a vehicle for rental and set a rental schedule for the vehicle accordingly. Further, the system may acquire a movement schedule of the vehicle that corresponds to an activity schedule of the owner of the vehicle. Further, the owner may transmit a change request that indicates a change in the owner’s 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams with the teachings of Sakurada by incorporating the features for receiving a change request from a vehicle owner to change an availability schedule of their vehicle (based on the owner’s activity schedule) that overlaps with a reservation schedule/usage request for the vehicle, as taught by Sakurada into the system of Zaid in view of Abhyanker/Adams that enables an asset owner to provide an acceptance, rejection, or counter offer to a rental request (such as a counter offer indicative of an alternative date time interval). One of ordinary skill in the art would have been motivated to make this modification with the purpose “to enhance a likelihood that an owner of a vehicle will provide a movement schedule of the vehicle and to enhance accuracy of information on an available vehicle” (¶ [0020]), as suggested by Sakurada. Further, one of ordinary skill in the art would have recognized that the teachings of Sakurada are compatible with the system of Zaid in view of Abhyanker/Adams as they share capabilities and characteristics; namely, they are both systems directed to facilitating the rental of vehicles with respect a vehicle owner’s determined availability.

	Although Zaid teaches a system that allows asset owners to register an asset for rental and a system configured to allow owners to transfer digital access keys for the asset to a renter (see ¶ 0064], ¶ [0125]), Zaid in view of Abhyanker/Adams/Sakurada does not explicitly teach a feature for validating access to the one or more physical resources, wherein validating the access 
	
	Wauldron teaches the following:
	And validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises comparing one or more publically accessible maps with information provided by the property owner during the registering; and ensuring the property owner has rights to use the one or more physical resources in a predetermined physical location based at least in part on the comparison.
	Wauldron teaches “Systems, methods, and media for parking management are provided “(see abstract); “an owner registers one or more spots which may become associated with the owner […] an owner manually enters any/all spot data (address, type of spot, dimensions, surface(s), colors, gradient, amenities, etc.) suitable to describe and/or uniquely identify the spot […] In some embodiments, data may pulled from external sources (such as mapping software based on a geotagged location, an entered/selected address, etc.) which may be used for a variety of purposes, including to identify, verify, and/or confirm the validity and/or legality of a spot and/or an ownership claim (e.g., such as determining that a spot is a valid spot” ( ¶ [0031]). 
	Thus, Wauldron teaches a system wherein an owner may register an asset (parking spot) by manually entering an address of the asset among other data. The system is further configured to utilize mapping software to identify, verify, and confirm the validity of an ownership claim; equivalent to validating access to the one or more physical resources, wherein validating the access to the one or more physical resources comprises comparing one or more publically accessible maps with information provided by the property owner during the registering; and 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams/Sakurada with the teachings of Wauldron by incorporating the features for enabling an owner to register an asset by manually entering an address of the asset and utilizing mapping software to identify, verify, and confirm the validity of an ownership claim of the asset based on the provided address, as taught by Wauldron, into the system of Zaid in view of Abhyanker/Adams/Sakurada that is configured to enable an owner to register an asset for rental. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature would further enable the system of Zaid in view of Abhyanker/Adams/Sakurada to “confirm the validity and/or legality of a spot and/or an ownership claim (e.g., such as determining that a spot is a valid spot)” (¶ [0031]) and further provide “improved parking options for parkers and improved parking management for owners of parking spots” (¶ [0024]), as suggested by Wauldron. 

	Zaid in view of Abhyanker/Adams/Sakurada/Wauldron does not explicitly teach the features to determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources and in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 

	However, Ahani teaches the following:
	Determine whether an amount of time required for the one or more potential customers to arrive at the one or more physical resources exceed an availability window of the one or more physical resources; and
	Ahani teaches “Techniques are disclosed for multi-factor location analysis of resources. Multi-factor location analysis of resources (e.g., a customer, a service provider, and equipment for providing services) may be useful for determining availability of resources for managing the scheduling of a service” (¶ [0005]). Further, “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may interact with the client/customer when it is determined that the client/customer will not make the appointment” (¶ [0006]). Further, “resource management system 140 may determine whether the resource is within proximity to a destination where a service is to be provided. Proximity may be defined based on a threshold distance and/or a time period when analysis is performed […] The GPS coordinates may be used to determine a distance to a location defined by GPS coordinates of a destination where a service is scheduled for the resource. The threshold distance may be a short distance to the location for the service, such that the threshold distance is defined to consider whether a resource can be “checked-in” or considered to have arrived within a time period.” (¶ [0072]). Further, “Upon determining that a resource is within the proximity to the destination, processing may include determining whether the rate of movement from the location to the destination satisfies a threshold when the client device is a particular distance from the destination […] The threshold may be defined as a time period for travel.” (¶ [0072]).  
	Thus, Ahani teaches a system that may determine the GPS location of a customer and further determine whether the customer is within proximity to a destination of a scheduled service, where the proximity is a threshold distance that is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period. This feature is considered to be equivalent to determine whether an amount of time required for the one or more 

	In response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers. 
	Ahani teaches “the service provider may have an indication regarding the availability of the resource at a certain time prior to the appointment. The service provider may interact with the client/customer when it is determined that the client/customer will not make the appointment” (¶ [0006]). Further, “the resource management computer system 140 may detect whether the threshold distance has been reached by the location of the client device” (¶ [0111]) and “Upon determining that a client device does not satisfy the rule (e.g., a threshold distance) […] resource management system 140 may facilitate communication with the client device to attempt to obtain a response from the customer” (¶ [0112]). Further, “resource management system 140 may request a customer of a client device, which does not satisfy a rule for a policy, for a response to confirm or deny availability of the customer for a scheduled service […] Upon receiving a response that the customer will not show, resource management system 140 may communicate with a service provider system to schedule a follow-up service schedule […] For example, the resource management computer system 140 may send to another client device associated with another client a request to confirm to receive the service […] Resource management system 140 may send information to the client device to indicate details about the missed current appointment” (¶ [0113]). Further, “Resource management system 140 may perform operations based on the location analysis […] resource management system 140 may automatically cancel the scheduled 
	Thus, Ahani teaches a computer system that may determine whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of the scheduled service within a particular time period). In response to determining that the customer location does not satisfy the threshold distance, the computer system may automatically cancel the scheduled service or communicate a request the customer, via a client device, for a response to deny or confirm their availability (equivalent to in response to determining the amount of time require for the one or more potential customers to arrive at the one more physical resources exceeds the available window of the one or more physical resources, revoke the offered access to the one or more physical resources). The computer system may send a communication to the client device indicating that a scheduled service has been cancelled, and the scheduled service may be offered to another customer (equivalent to revoking the offered access to the one or more physical resources and notify the one or more potential customers that the one or more physical resources are not allocated to the one or more potential customers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams/Sakurada/Wauldron with the teachings of Ahani by incorporating a feature for determining whether a threshold distance has been reached by a customer (where the threshold distance is defined to consider whether a customer can arrive at the destination of a scheduled service within a particular time period) and automatically cancelling the scheduled service, as well as notifying the customer, in response to determining that the customer does not satisfy the threshold distance rule, as suggested by Ahani. One of ordinary skill in the art would have been motivated to have modified the system of Zaid in view of Abhyanker/Adams/Sakurada/Wauldron with a feature for cancelling a scheduled service (such as the rental of a vehicle) in response to Ahani. Further, one of ordinary skill in the art would have been motivated to modify the system of Zaid in view of Abhyanker/Adams/Sakurada/Wauldron in this manner with the purpose to “improve its resource efficiency and optimize resource allocation” (¶ [0006]), as suggested by Ahani.  

	Further, Zaid in view of Abhyanker/Adams/Sakurada/Wauldron/Ahani does not explicitly teach the feature of at least one machine learning technique comprising at least one unsupervised machine learning technique.
	
	However, Seagraves teaches the following:
	Wherein the at least one machine learning technique comprises at least one unsupervised machine learning technique. 
	Seagraves teaches “systems and methods […] for predicting availability of vehicles or docking spots in a shared vehicle environment and utilizing such predictions to make recommendation” (¶ [0013]). Further, Seagraves teaches a “user may request a vehicle availability prediction for a certain time and at a certain location of their choosing […] the vehicle availability prediction may be further processed and presented to the user” (¶ [0041]). Further, Seagraves teaches “the prediction model 610 may include various types of models including machine learning models […] other types machine learning models may be used, such as […] unsupervised machine learning techniques” (¶ [0047]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zaid in view of Abhyanker/Adams/Sakurada/Wauldron/Ahani with the teachings of Seagraves by incorporating a Seagraves, into the system of Zaid in view of Abhyanker/Adams/Sakurada/Wauldron/Ahani that is configured to use machine learning models to predict a time period in which a vehicle owner would not be utilizing their vehicle so that said vehicle may be rented to customers. One of ordinary skill in the art would have been motivated to incorporate an unsupervised machine learning technique into the machine learning model of Zaid in view of Abhyanker/Adams with the purpose to “optimize user experience and utilization of the shared vehicle environment” (¶ [0013]), as suggested by Seagraves. One of ordinary skill in the art would have recognized that the teachings of Seagraves are compatible with the system of Zaid in view of Abhyanker/Adams/Sakurada/Wauldron/Ahani as they share capabilities and characteristics; namely, they are both systems directed to predicting the availability of a shared vehicle during a particular time period and offering access to said shared vehicles when they are determined to be available. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628